Case 2:19-cv-02000-WDK-AFM Document 13 Filed 06/12/19 Page 1of1 Page ID #:32

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NUMBER:

19-CV-02000-WDK-AFM

Plaintiff(s)

 

JOSEPH D. RISTA

NOTICE OF
MEDIATION DATE

Defendant(s).

 

YOU ARE HEREBY NOTIFIED THAT THE PANEL MEDIATOR HAS SCHEDULED A MEDIATION
IN THE ABOVE-CAPTIONED CASE

for July 9, 2019 at 2:30 [_Ja.m./ [y]p.m.

LOCATION: 865 S. Figueroa Street, Suite 1388, Los Angeles, California 90017

 

  

‘The mediation : session must be completed anda an ADR-03 Report n must be filed ¢ on or I vefore the
Court- ordered, completion date. | - :

 

 

 

 

Continuances are not favored and can only be granted by the Mediator up to the Court-ordered completion
date. Absent extraordinary circumstances, parties cannot request a continuance within three (3) business

days of a scheduled mediation.

Dated: June 12, 2019 Panel Mediator: Phyllis G. Pollack, Esq.
Address: 865 South Figueroa Street, Suite 1388
Los Angeles, CA 90017
e-mail: phyllis@pgpmediation.com
Phone: Tel:(213)630-8810

 

ADR-13 (01/12) NOTICE OF MEDIATION DATE Page 1 of 1
